Citation Nr: 0000722	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  94-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Larry R. Morton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
March 1982 and from April 1982 to December 1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's application to 
reopen a claim of service connection for a back disability.  
In an October 1996 decision, the Board reopened the veteran's 
claim seeking entitlement to service connection for a back 
disability on the basis that new and material evidence had 
been submitted.  The Board remanded the veteran's claim once 
it had been reopened for further development.  

The veteran's claim was again before the Board in September 
1998 at which time it was remanded for further development.  

In February 1999, the RO issued a statement of the case 
regarding the issues of service connection for residuals of a 
laceration of the right middle finger, an increased 
evaluation for hearing loss in the left ear, and entitlement 
to a total disability rating based on individual 
unemployability.  However, as the veteran did not submit a 
substantive appeal regarding these issues, they are not in 
appellate status pursuant to 38 U.S.C.A. § 7105.

Also, in February 1999, the RO issued a rating decision 
regarding the issues of service connection for an unspecified 
psychiatric disorder and hearing loss in the right ear as 
secondary to the service-connected disability of hearing loss 
in the left ear.  As the veteran did not submit a notice of 
disagreement regarding these issues, appellate review has not 
been initiated regarding these issues pursuant to 38 U.S.C.A. 
§ 7105.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was treated for acute back symptoms while on 
active duty which resolved; a chronic back disability was not 
present during service; the veteran's current back disorders 
were first shown many years after service, and are not 
causally linked to any incident of service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at induction in August 1977 
the veteran's spine was evaluated as normal and he indicated 
on a report of medical history that he did not have recurrent 
back pain.  In October 1978, the veteran was treated for pain 
in his right lower back which started with various lifting at 
work.  It was noted that the veteran did not have a history 
of back problems.  Examination showed that the veteran had 
pain in the right lower quadrant of his back.  Flexation of 
the right leg was 80 percent and of the left leg was 90 
percent.  There was tenderness upon palpation.  Assessment 
was possible muscle spasms in the back.  The veteran was 
prescribed moist pads and 24 hours of bedrest and advised to 
avoid lifting.  In May 1979, the veteran stated that he still 
had pain in his back, but without radiation of pain.  
Examination showed good range of motion with 1 plus 
paraspinal spasm.  Straight leg rising was to 90 degrees on 
both right and left legs.  Assessment was lumbosacral strain 
with 4 plus functional component.  The veteran was advised 
not do any lifting over 10 pounds for 7 days.  The veteran 
was seen in April 1980 complaining of back strain after 
lifting meat weighing 120 pounds.  Examination showed fair 
range of motion and negative straight leg raising.  He was 
diagnosed with lumbosacral strain.  

His discharge examination from his first period of active 
duty in March 1982 revealed a normal clinical evaluation of 
the spine.  On a March 1982 Report of Medical History, the 
veteran reported that he did not have recurrent back pain.  
In April 1982, the veteran was diagnosed with secondary stage 
syphilis.  At a discharge examination in March 1983, the 
veteran's spine was evaluated as normal.  At a discharge 
examination in October 1983, the veteran's spine was 
evaluated as normal.  In December 1983, a notation was made 
showing that multiple attempts at spinal taps to obtain 
cerebrospinal fluid for serology were made without success.  
The examiner indicated that he would consult anesthesia for 
attempts at a spinal tap.  

In January 1984 the veteran filed a claim for VA compensation 
benefits for back and right leg pain due to a spinal tap in 
service.  

The veteran was afforded a VA medical examination in February 
1984 where he complained of back and right leg pain due to 
spinal tap.  Orthopedic findings revealed normal posture and 
propulsion heel-toe gait.  No spasms were found.  There were 
no complaints on examination motions.  The examiner's 
diagnosis was that "there were no objective physical signs 
of back."  

A VA x-ray report from February 1984 gave an impression of 
normal lumbosacral spine.  

In November 1985 the RO denied service connection for a back 
disability.

In October 1986, the RO received a copy of an undated service 
medical record showing a diagnosis of back pain secondary to 
spinal tap.  The record shows that the veteran was excused 
from duty for 3 days because of his back pain due to spinal 
tap and that he was scheduled to return for a followup 
evaluation on December 5, 1983.

The veteran was afforded a hearing before the Board in 
October 1986, a transcript of which has been associated with 
the claims folder.  He asserted that he developed syphilis, 
and that it was recommended that he get a spinal tap to find 
out if he had the disease in his fluid.  He stated that he 
was stuck with a needle 10 times in his back, but that no 
fluid was obtained, and that his leg fell asleep.  He 
testified that he had to drive 30 miles after he was given 
the spinal tap, and that since that day, all he was getting 
was pain.  He stated that he could not lift anything over 60 
pounds, and that his nerve condition was getting worse.  He 
testified that his back hurt around the lower part of his 
spine when he picked things up.  He indicated that sometimes 
his right leg would fall asleep.  

A VA medical certificate was submitted from February 1987.  
The veteran stated that in service he had an attempt at a 
lumbar puncture which was unsuccessful, and that two weeks 
later just prior to discharge, he stated that he lifted 140 
pounds and developed low back pain.  He stated that he saw a 
doctor first prior to discharge.  He stated that over the 
past two years at work, he developed low back pain 3 times on 
heavy lifting.  He stated that he was now a supervisor at the 
Marine Club, where he had worked for 2 years.  Under 
diagnosis, the examiner noted rule out syphilis, and no 
evidence of neuromuscular condition involving the lumbosacral 
spine.  

The veteran was hospitalized at a VA medical facility from 
April 13, 1987 to April 16, 1987 for bilateral tinnitus and 
muscular spasm in the lower back.  According to the hospital 
discharge summary the veteran's lower back pain had been 
relieved easily with aspirin.  Conservative measures were 
prescribed.  The physician indicated that the veteran had 
paraspinal muscle spasm.  He also indicated that there were 
no abnormalities seen on lumbar spine films, and the veteran 
showed no neurological symptoms whatsoever.  A medical record 
at discharge notes that the veteran underwent a lumbar 
puncture procedure.  

The veteran was afforded a VA medical examination in May 
1987.  The veteran reported that he had been treated in 
service for syphilis, and following a lumbar puncture 
experienced low back pain.  He reported low back pain 
following a lumbar puncture.  He indicated that he had been 
on bed rest for three days following the lumbar puncture and 
the pain subsided.  He said that a week later, he lifted some 
heavy stuff, "body armour weighing 30-40 pounds" at work 
and the pain recurred.  He further reported that during the 
previous three months he developed pain on lifting heavy 
boxes.  He indicated that he never saw a physician or needed 
one for his back since 1982.  Range of motion was within 
normal limits.  Under diagnosis, it was noted that general 
medical was within normal limits except for low back pain.  

On file is a letter dated May 1987 from a neurologist from a 
VA medical center indicating that the veteran had periodic 
muscle spasms following heavy lifting and that his muscles 
became quite tight at such times.  The veteran was restricted 
from lifting more than 20 pounds.  

The veteran was afforded a hearing before the Board in 
February 1988.  Unsuccessful efforts were made to obtain a 
transcript of such hearing.  

In March 1988, the Board denied the veteran's claim of 
entitlement to service connection for a back disability.

A private medical report dated February 1993 was submitted 
from a chiropractor, Dr. J. K.   He indicated that the 
veteran had been referred to his medical facility in February 
1993 by Dr. A. J. for biomechanical therapy for low back pain 
and dysfunction.  He said that the veteran complained of low 
back pain since a spinal tap was performed in 1983.  He 
diagnosed the veteran with lumbar facet syndrome contributing 
to lumbar intersegmental joint dysfunction and attended by 
lumbar radiculitis.  He indicated that the diagnosis existed 
concurrently with chronic lumbar myofascitis.  He opined that 
the condition was consistent with a history of traumatic 
insult to the lumbar spine.  He further opined that based on 
the proximity of the veteran's symptomatology in relation to 
the failed spinal procedures performed in 1983 as reported by 
the veteran, it was possible that the dysfunction and the 
pain he currently had might be related to the deposition of 
scar tissue resulting from the multiple needle sticks and the 
physical insult received as a result of maintaining the 
position necessary for a lumbar puncture procedure for a long 
period of time.  

A March 1993 medical report from Dr. J. K. shows that the 
veteran had some improvement but continued to have lumbar 
facet syndrome resulting in lumbar intersegmental joint 
dysfunction attended by lumbar radiculitis that existed 
concurrently with lumbar myofascitis.  

In a letter dated April 1993, Dr. A. J. wrote that the 
veteran had been complaining of low back pain since a lumbar 
puncture in 1983.  It was the doctor's impression that the 
veteran developed myofascial pain syndrome, secondary to back 
injury.  He noted that the most likely explanation for the 
veteran's back injury was the lumbar puncture that the 
veteran had in 1983.  He noted that apparently the puncture 
was attempted 7 or 8 times before the spinal fluid was 
obtained.  He opined that since the spinal tap required the 
veteran to be in a fetal position, that it was conceivable 
that the veteran's back was traumatized due to an excessively 
prolonged lumbar puncture.  

Dr. A. J. submitted a letter to the Virginia Employment 
Commission in April 1993.  He stated that he first observed 
the veteran in November 1992.  He stated that the nature of 
the veteran's disability was myofascial pain syndrome 
secondary to back injury.  

In a May 1993 medical report, a physical therapist, C. G., 
indicated that the veteran had been seen in the physical 
therapy department in May 1993 and had been fitted with a 
lumbosacral corset and issued a transcutaneous electronic 
nerve stimulator (TENS) unit.  His impression was that the 
veteran had chronic back pain of 10 years duration and minor 
right sided radiculopathy.  The record contains a medical 
form with an illegible date showing the issuance of a TENS 
unit.

A copy of a June 1993 decision from the Virginia Employment 
Commission determined that the veteran left his employment 
for medical reasons unrelated to his employment.  It was 
determined that the veteran's condition was the result of 
medical problems sustained while he was in service.

The veteran's attorney submitted a letter dated August 1993.  
He described the spinal tap that the veteran underwent in 
service and stated that the veteran's back condition had 
worsened since service.  He stated that an early indication 
of this was the notation of muscle spasms in the report of 
Dr. Goodman dated May 1, 1987.  He stated that in April 1993, 
the veteran's back problem became acute, and he quite his job 
for medical reasons.  He noted that it was not until earlier 
this year that the veteran came under the regular care of a 
doctor.  

The veteran underwent a VA orthopedic examination in November 
1993.  There is no indication that the examiner reviewed the 
claims folder.  Under medical history, it was noted that the 
veteran stated that he developed syphilis, and a result of 
which, he had 6 or 7 attempts at a spinal tap.  The veteran 
stated that he noted a severe pain in his back and right leg 
and was told that he had a bruised nerve in his lower back on 
his right side.  It was noted that the veteran apparently 
never had an injury to the vertebral spine.   There was no 
limitation of motion or pain on motion, although it was noted 
that the veteran complained of pain with all motions of the 
back.  The veteran was diagnosed as having low back pain 
secondary to spinal tap by history with no history of or 
evidence of injury to the vertebral spine.

A copy of a December 1993 EMG Report conducted at a VA 
medical center shows a normal study with no evidence of 
radiculopathy or neuropathy.  It was noted that an EMG study 
conducted in 1992 elsewhere was thought to be consistent with 
an L5-S1 radiculopathy. 

The veteran underwent a VA neurological examination in 
February 1994.  The examination report shows that that the 
veteran had moderate muscle spasm in the left paravertebral 
muscle and good range of motion.  Straight leg raising was 
negative.  Motor bulk tone strength and sensory functions 
were intact.  The examiner indicated that repeat EMG nerve 
conduction studies had been performed and were entirely 
normal.  He indicated that there was no evidence of 
persistent spinal nerve root injury on physical examination, 
MRI, or nerve conduction.  

In August 1995, Dr. A. J wrote a letter indicating that he 
had followed the veteran for low back pain since a lumbar 
puncture in 1983.  He indicated that the veteran's 
neurological examination showed a significant spasm and 
tenderness of the paravertebral muscles in the lumbar areas 
and that an MRI showed multiple bulging discs in the thoracic 
and lumbar areas and that an EMG/nerve conduction study 
showed a mild L5 radiculopathy on the right.  

At a hearing held before a member of the Board in August 
1996, a transcript of which has been associated with the 
claims folder, the veteran testified that he had no problems 
with his back prior to service and first injured his back in 
service while lifting something.  He said that he 
subsequently developed syphilis and was given 7 or 8 spinal 
taps.  He said that two of the spinal taps hit his bone and 
caused his right leg to fall asleep.  He said that he was put 
on 72 hours of bedrest following the spinal taps due to back 
pain.  He said that he currently experienced the same pain, 
only that it had worsened.  He said that while working for a 
moving and storage company he injured his back in the same 
place after lifting a 40 to 50 pound item.  He said he has 
experienced numbness in his right hip or leg since service, 
and in 1989 or 1990 began to experience numbness in his legs 
and the bottom of his foot.  

The veteran testified that he did not remember a separation 
examination after his spinal tap in December 1983.  He stated 
that he did not work after service for 3 or 4 months, when he 
went to work for a construction company.  He testified that 
he was still in pain at the time he was working for the 
construction company, but that he put up with the pain and 
did not take medication.  He stated that he worked for the 
construction company for about a year and a half, and did not 
miss much work.  He stated that he next worked for the Marine 
Corps Association as a driver and mailroom clerk, and was 
still in pain.  He stated that he worked for them for 5 
years.  

In October 1996, copies of private medical reports from Dr. 
A. J., a neurologist, were submitted from November 1992 to 
September 1996.  Upon initial consultation on November 11, 
1992, the veteran described low back radiating to his legs, 
particularly his right leg since a lumbar puncture of 1983.  
Examination showed tenderness over the L4 spine.  The 
doctor's impression was that the veteran had back pain 
accentuated by Valsalva and that there was radiation of the 
back pain to the lower extremities.  On November 25, 1992, 
the doctor opined that the veteran had developed myofascial 
pain syndrome, secondary to back trauma, which was a chronic 
condition, characterized by remissions and exacerbations.  On 
January 11, 1993, the doctor reviewed an EMG report and 
indicated that the findings were consistent with L5 
radiculopathy on the right.  On March 17, 1993, the doctor 
noted that the veteran's neurological examination showed 
significant spasms of the paravertebral muscles, associated 
with limitation of the range of back motions to 40 degrees 
forward.  On September 29, 1993, the doctor noted that the 
veteran was using a TENS unit and that the veteran reported 
numbness and pain involving the anterior aspect of both 
thighs.  

Included in the private medical records from Dr. A. J. 
submitted in October 1996 was a letter dated May 16, 1994, 
where Dr. A. J. noted that the veteran's neurological 
examination showed lumbar tenderness and that an EMG/nerve 
conduction study showed evidence of mild L5 radiculopathy 
(nerve root injury) on the right.  He opined that the veteran 
developed myofascial pain syndrome, secondary to back injury, 
with the most likely explanation being the lumbar puncture 
that the veteran had in 1983.  He related that apparently the 
puncture was attempted seven or eight times before the spinal 
fluid was obtained.  He further opined that since the spinal 
tap requires a patient to be in a fetal position, that it was 
conceivable that the veteran's back was traumatized due to an 
excessively prolonged lumbar puncture.  
  
Included in the private medical records from Dr. A. J. 
submitted in October 1996 was a treatment note from January 
9, 1995, where Dr. A. J. noted significant spasm of 
paravertebral muscles in the lumbar areas.  On January 23, 
1995, the doctor opined that the veteran's trauma of 1983 
precipitated the degenerative changes in the spine.  On 
January 5, 1996, the doctor reported that the nerve 
conduction study was normal in the right upper extremity and 
that in the right lower extremity, the findings were 
suggestive of a mild L5 radiculopathy.  

The veteran underwent a VA examination for his spine in 
February 1997.  It was noted that the claims file was 
reviewed.  The veteran gave a history of being diagnosed with 
secondary syphilis in service and that part of that 
evaluation required a spinal tap that was performed on 
December 1, 1983.  He asserted that he had problems with his 
right leg falling asleep during the time that the spinal tap 
was performed.  The veteran's complaints at the time of 
examination were of chronic pain originating in the lower 
back with some radiation downward into his right leg.  He 
indicated that he had not been able to return to work since 
1993 because of severe low back and right leg pain.  Straight 
leg raising in the sitting position resulted in complaints of 
low back pain on the right, but not on the left.  X-rays of 
the lumbar spine did not reveal any significant abnormality.  

It was the examiner's impression that the veteran suffered 
from chronic low back pain, the etiology of which was not 
clear and bore no substantiation to having undergone a spinal 
tap.  The examiner reviewed an EMG study from 1993 and noted 
that there was no evidence of radiculopathy.  The examiner 
asserted that if there was damage to the L5 nerve root on the 
right side when he had his spinal tap performed that his EMG 
would have showed some chronic changes.  The examiner also 
thought that the veteran's MRI from 1994 would have shown a 
suggestion or hint of problems in the area in particular if 
there had been damage from the spinal tap.  The examiner did 
not think that the veteran had significant radiculopathy 
involving his right lower extremity, as his EMG did not 
demonstrate any significant findings and there was not a 
suggestion that he a significant spinal cord or nerve root 
lesion from his spinal tap in 1983.  The examiner thought 
that the diagnosis of myofascial syndrome was based upon 
exclusion of other diagnostic categories.  

The veteran underwent a VA examination for his peripheral 
nerves in February 1997.  It was noted that the claims file 
was reviewed.  The veteran described low back pain, 
specifically on the right side, since a lumbar puncture was 
unsuccessfully attempted at least seven times back in 
December 1983.  

The examiner's impression was that the veteran had a history 
of right flank pain following lumbar puncture.  The examiner 
failed to find any evidence to support a manifest 
radiculopathy.  The examiner did not think that there was any 
association to speak of between the spinal tap he experienced 
in 1983 and subsequent right flank pain.  The examiner stated 
that the veteran had had several years worth of right lower 
back pain that was created by simple nondescript lifting and 
bending prior to his spinal tap.  He opined that a mechanical 
low back discomfort and/or myofascial pain syndrome more 
closely approximated what the veteran was talking about.  The 
examiner took issue with Dr. A. J's note of L5 radiculopathy 
mentioned on his EMG and nerve conduction studies and his 
finding of mild diminished recruitment in the right "tib" 
anterior repeatedly, which he construed to represent a 
manifest radiculopathy.  The examiner felt that anytime one 
has diminished recruitment in a muscle or EMG studies that 
one also had to take into account that this could represent 
diminished patient effort or cooperation in activating motor 
units and not a radiculopathy.  The examiner indicated that 
Dr. A. J's impressions vacillated between myofascial pain 
syndrome and L5 radiculopathy and that there was nothing 
consistent about his examinations except for his report of 
"right flank muscle radiculopathy."  The examiner opined 
that there might be a very intangible intermixture of anger 
that the veteran harbored toward the military after being 
originally given a less than honorable discharge.  

The veteran's attorney submitted a statement dated February 
1997.  He stated that the veteran last worked in April 1993, 
and quit that job for reasons that were not job related.  It 
was noted that the veteran had not worked since that time.  

The veteran's attorney submitted a statement dated July 1997.  
He noted that the spinal tap administered in December 1986 
caused the veteran's back injury.  He noted that there was 
documentation that the veteran suffered from localized pain 
in the area where the spinal tap was administered, and that 
he had to go to sick call.  He noted that the veteran's 
treating civilian doctor indicated that the veteran's low 
back pain was chronic.  He noted that the veteran's treating 
physician made a finding of right-sided radiculopathy at or 
from the L5 vertebra, consistent with the veteran's spinal 
tap story.  He noted that the veteran's treating physician's 
notes from November 1992 indicated some awareness of the 
specifics of the veteran's service medical record.  He 
asserted that the veteran's treating physician did not 
vacillate in his reports, and that they were remarkably 
consistent.  

The veteran underwent a neurologic consultation with Dr. L. 
E. in January 1998.  It was noted that the veteran had a 
lumbar puncture, and since then had severe low back pain and 
numbness in the right leg.  It was noted that in 1984 the 
veteran continued to have low back pain.  It was noted that 
in 1992, the veteran bent over and heard a "crack" in his 
back, and that he went to the emergency room and received a 
shot.  It was noted that the veteran saw a private 
neurologist and was diagnosed with a mild L5 radiculopathy.  
The examiner's impressions were low back pain without 
evidence of radiculopathy, and numbness variously in the legs 
with no real consistent pattern.  

A copy of a neurologic follow-up by Dr. L. E. was submitted 
from February 1998.  It was noted that the veteran had an EMG 
of the lower extremities one year prior at the VA in Richmond 
and that the study was normal.  The veteran stressed that his 
low back pain began in 1983 following a spinal tap where the 
needle hit his bone 3 times.  The veteran's main problem was 
low back pain with lumbar muscle spasm and sharp pain in the 
right medial leg occurring intermittently.  It was noted that 
the veteran had chronic low back pain and muscle spasms with 
medial right leg pain, which might have been radicular, and 
that in order to evaluate this, they would need to proceed 
with a MRI of the lumbar spine.  

The veteran underwent an MRI by the VA in April 1998.  The 
report from such MRI provided an impression that the veteran 
had only mild degenerative changes in the lumbar and lower 
thoracic spine.  It was noted that at T12-L1, there was a 
diffuse bulge of the annulus producing mild canal narrowing, 
and that the veteran had a congenitally small spinal canal.  
It was also noted that no level of significant root 
impingement was identified, and that facet degeneration was 
only mild and greatest at L5-S1.  

A copy of a letter was submitted by Dr. D. L. in June 1998.  
It was noted that the veteran had been a patient in the pain 
medicine clinic since February 1998.  It was noted that 
diagnoses of chronic low back with radiculitis, lumbar facet 
disease at L5-S1, and T12-L1 spinal stenosis had all been 
made.  It was noted that the veteran had received physical 
therapy, and had been prescribed a TENS unit along with 
medication for his back.  

A copy of a letter was submitted by Dr. D. L. in June 1998.  
She wrote that the veteran had been complaining of lower back 
pain with sharp right leg pain since 1983, and that it was 
her opinion that the degenerative changes in the spine were 
causes of his pain.  She wrote that the veteran carried 
diagnoses of radiculitis (inflammation of nerve roots) and 
spinal stenosis (narrowing of the spinal cord).

A copy of a VA bone scan was submitted from June 1998.  The 
examiner's impression was of a slight focal increase of 
tracer activity at the superior endplate of L4, which was 
probably degenerative in nature.  

The veteran submitted a statement dated June 1998.  The 
veteran asserted that the VA medical doctor did not review 
the veteran's medical records.  He stated that in 1998 he saw 
the staff psychiatrist and the pain doctor who told him that 
a MRI would be proper to do, because the 1994 MRI did not 
show anything saying if they examined his nerve.  The veteran 
stated that he requested to see the bone doctor on June 10, 
1998, and that the doctor told him that the doctors who read 
the MRI report did not know what they were talking about.  He 
stated that after discussing this matter with him that he 
requested a bone scan that was to be done on June 15, 1998.  
He stated that this doctor tried to tell him that all the 
medical problems were all in his head.  

The veteran underwent a Board hearing at the Central Office 
in Washington, D. C., in July 1998, a transcript of which has 
been associated with the claims folder.  The veteran stated 
that he had been treated at the VA hospital in Washington, 
and that a doctor there told him how to use his legs, instead 
of his back.  He stated that he had stopped receiving 
treatment from Dr. J. in 1996, but had been treated since 
then at the VA Medical Center in Richmond.  He stated that he 
had been given physical therapy at Richmond since February 
1998, and that he had been prescribed medication from there 
at the Pain Management Clinic.  He described seeing a number 
of doctors at McGuire.  He indicated that he was not 
currently seeing a doctor or therapist who was connected with 
the VA, and had not seen a civilian doctor in over 12 months.  
He stated that he had been approved for Medicaid.  He stated 
that in 1996, he was told by the Virginia Department of 
Rehabilitation Services that he was disabled.  The veteran 
indicated that going up and down stairs bothered him.  He 
described pain in his lower back which made it difficult for 
him to sleep.  He stated that the condition of his back had 
gotten worse since August 1996.  

The veteran's attorney contended that Dr. A. J.'s opinion 
should be given greater weight.  He noted the VA examiner's 
opinion from November 1993 which gave a diagnosis of low back 
pain secondary to spinal tap by history.  The veteran noted 
some discrepancies over whether the VA examiners from 1997 
had access to his records or not.  He thought that the VA 
examiner from June 1998 was unfair to him.  

In a statement dated August 1998, the veteran stated that he 
had filed a complaint with the VA hospital director in regard 
to the January 1997 evaluation for a disability rating.  

Copies of VA Medical Center treatment records were submitted 
from October 1994 to November 1998.  The veteran was seen in 
December 1994.  It was noted that the veteran had a history 
of pain in his right leg since 1983.  It was noted that 
during a lumbar puncture, he had pain on the right side of 
his back, and that then his right back became numb for a few 
minutes.  The veteran was seen in June 1998.  It was noted 
that he had chronic low back pain after a lumbar puncture to 
rule out spinal syphilis.  Assessment was chronic low back 
pain.  The examiner noted that the veteran had stop fixating 
on the one EMG in the face of all the negative studies.  

The veteran was seen in October 1998.  It was noted that he 
had a long history of back and radiating right leg pain in 
the L4-L5 distribution, but no clear-cut trauma history.  The 
examiner's impression was that the veteran had a long history 
of radiating right lower extremity pain consistent with an L4 
or an L5 radiculopathy, with no evidence of nerve root 
compression.  The examiner stated that the possibility of a 
frank neuropathic process had to be considered.  It was noted 
that the veteran had an EMG which was read normal at the VA 
in contrast to an outside EMG study which was read as an old 
L5 radiculopathy according to the veteran.  The veteran was 
seen in November 1998.  Diagnosis was lumbar spinal stenosis; 
right L5 radiculopathy.  

In August 1999, the Board sought an independent medical 
opinion from a  physician regarding the veteran.  The Board 
asked the physician the following questions: "Whether it was 
as likely as not that any of the veteran's back disorders 
were etiologically related to the spinal tap that he 
underwent during his second period in service in December 
1983, or in the alternative to any of the occasions in the 
veteran's first period of service when he was treated for low 
back pain?"; and, "If it is as likely as not that any of 
the veteran's back disorders are etiologically related to 
service, please identify which back disorders are 
etiologically related to events in service."

In August 1999, the independent medical opinion was provided.  
The physician reviewed the claims file.  The physician 
commented that the veteran had been noted to have an 
escalating course of low back and right lower extremity pain 
without any documented evidence of focal neurologic 
dysfunction on physical exam.  The physician commented that 
MRI scans had never documented any nerve root compression and 
showed only minor unrelated abnormalities which had never 
been shown to be responsible for the veteran's complaints of 
pain.  The physician noted that there was a history of a 
spinal tap with post procedure back pain in November 1983, 
which could not be directly related to any MRI findings of 
degenerative disc disease or facet arthropathy on any 
reasonable anatomic basis.  The physician observed that there 
was no true neurologic or electrophysiologic evidence of 
chronic nerve damage resulting from this procedure, so that 
in his opinion, the procedure could not be causally related 
to the veteran's escalating back condition and chronic pain 
syndrome.  The physician commented that during review of the 
veteran's first period of service, there was no history of 
any specific incident or focal finding resulting in a chronic 
back problem, so he did not believe that these minor 
instances were related to his escalating back problems over 
the past 15 years.  

The physician commented that the veteran clearly had a 
chronic back pain condition, although there was no anatomic 
basis on the scan responsible for that.  The physician opined 
that there were likely significant psychological overtones; 
he opined that his condition could not unfortunately be fully 
separated from secondary gain issues which made it in the 
veteran's best interests to complain of significant problems 
until final resolution was made in respect of the benefit.  
The physician observed that the veteran had been able to hold 
gainful employment including employment at a moving company 
until 1993.  

The physician summarized that the veteran had an escalating 
chronic, back pain condition without true structural 
abnormality seen on scans or documented on physical 
examination or electrodiagnostic testing.  The physician 
stated that much was being made of extremely minor 
abnormalities on scans and EMGs, which were not consistent 
with the severe pain syndrome that the veteran described.  
The physician commented that after a thorough review of the 
record, he saw little direct evidence that the veteran's 
current pain complaints were in any related to his service 
complaints from his first tour of duty or of the spinal tap 
done in November of 1983.  The physician stated that his 
opinions were based on review of medical records which were 
for the most part other peoples' opinions and the veteran's 
own stated complaints.  He stated that there was not a 
positive neurologic finding noted of significance throughout 
the medical records.  

The veteran's attorney submitted a letter dated November 
1999.  He asserted that the physician who provided the 
independent medical opinion did not examine the 



veteran, and that the opinions of the physicians who examined 
the veteran should be given greater weight.  He also asserted 
that the physician did not give a definite opinion as to the 
proper answer to question number one.  He also asserted that 
the physician more completely avoided answering question 
number two.  

In December 1999, the Board noted that it had been 
unsuccessful in obtaining a transcript of the veteran's 
February 1988 Board hearing.  


Analysis

The veteran's claim for service connection for a back 
disability is well grounded, meaning plausible, and the file 
shows that the VA has fulfilled its duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(a). (West 1991).  

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1131 
(West 1991).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability such as arthritis on a 
presumptive basis if such is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 

As will be described below, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
back disability.  It is clear that the veteran has a current 
back disorder.  Although he was not initially diagnosed with 
a post-service low back disorder until April 1987 (more than 
3 years after service), he has been diagnosed with numerous 
back disorders since that time.  Among the diagnosed back 
disorders since April 1987 were low back pain, myofascial 
pain syndrome, lumbar facet syndrome, muscle spasm, multiple 
bulging discs, mild L5 radiculopathy on the right, mild 
degenerative changes in the lumbar and lower thoracic spine, 
radiculitis, lumbar facet disease at L5-S1, and T12-L1 spinal 
stenosis.  

The evidence also shows that the veteran was seen for low 
back complaints during his period of active service.  During 
his first period of service from March 1978 to March 1982, 
the veteran was seen on three occasions: in October 1978 for 
possible muscle spasms in the back, and in May 1979 and April 
1980 for lumbosacral strain.  At separation in March 1982, 
the veteran's spine was evaluated as normal.  During the 
veteran's second period of service from April 1982 to 
December 1983, he underwent a spinal tap in December 1983, 
after which he was diagnosed with back pain secondary to 
spinal tap.  He was excused from duty for 3 days because of 
his back pain.  There is no separation examination on record 
from his second period of service.  

The veteran's main contention is that his low back disorders 
are due to the spinal tap that he underwent in service.  
However, the veteran was not seen for a low back disorder 
after service until April 1987, more than 3 years after 
leaving service.  When the veteran underwent a VA examination 
shortly after service in February 1984, the examiner noted 
that no spasms were found, and that "there were no objective 
physical signs of back."  An x-ray report from February 1984 
noted a normal lumbosacral spine.  A VA medical certificate 
from February 1987 indicated that no evidence of 
neuromuscular condition involving the lumbosacral spine was 
found.  While the veteran recounted the incident of the 
lumbar puncture in February 1987, he also stated that he had 
developed low back pain 3 times after heavy lifting at work. 

The veteran has submitted several medical opinions which link 
his current back disorders to the spinal tap in service.  In 
April 1993, Dr. A. J. (the veteran's private physician) 
diagnosed the veteran with myofascial pain syndrome, 
secondary to back injury, with the most likely explanation 
being the lumbar puncture that the veteran underwent in 1983.  
In February 1993, Dr. J. K ( a chiropractor) opined that the 
veteran's low back condition was consistent with a history of 
traumatic insult to the lumbar spine and that it was possible 
that the veteran's back disorders were related to the failed 
spinal procedures performed in 1983.  Also, in November 1993 
a VA examiner diagnosed the veteran with low back pain 
secondary to spinal tap by history.  

However, the aforementioned etiological opinions are more 
than counterbalanced by etiological opinions which are not 
favorable to the veteran's contention.  As noted in a VA 
examination report dated in February 1997, the examiner's 
impression was that the veteran suffered from chronic low 
back pain, the etiology of which was not clear and bore no 
substantiation to having undergone a spinal tap.  At a VA 
neurological examination in February 1997, the examiner 
provided an impression of history of right flank pain, 
following lumbar puncture, and commented that he did not 
think that there was any association to speak of between the 
spinal tap that the veteran experienced in 1983, and 
subsequent right flank pain.  

In an attempt to reconcile the conflicting opinions, the 
Board obtained an independent medical opinion in August 1999.  
After reviewing the entire record, the examiner stated that 
there was little direct evidence that the veteran's current 
pain complaints were in any way related to his service 
complaints from his first tour of duty or of the spinal tap 
done in November 1983.  He commented that there was no true 
neurologic or elecrophysiologic evidence of chronic nerve 
damage resulting from the spinal tap in service, so that the 
procedure could not be causally related to the veteran's 
escalating back condition and chronic pain syndrome.  

The veteran's private doctors, Dr. A. J. and Dr. J. K., 
related the veteran's back disorders to his spinal tap during 
service.  However, the United States Court of Veteran's 
Appeals (Court) has held that once a benefits claim is well 
grounded, the presumption that the opinions of those 
physicians in favor of the veteran are entitled to full 
weight no longer applies, and the Board can determine the 
question of service connection by weighing and balancing 
them, together with all the evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998).  

In this instance, Dr. A. J. and Dr. J. K. were the veteran's 
treating physicians when they related the veteran's back 
disorders to his spinal tap in service.  However, the Court 
has rejected the "treating physician rule," which holds that 
opinions of a claimant's treating physician are entitled to 
greater weight than opinions from medical experts who have 
not treated a claimant. Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  It should also be pointed out that Dr. J. K. 
only commented that it was "possible" that the veteran's 
back disorders were related to the failed spinal tap in 1983.  

The evidence does not show that Dr. A. J. or Dr. J. K. or the 
November 1993 VA examiner had access to the veteran's service 
medical records or other medical records as did the two 
February 1997 VA examiners and the independent medical 
examiner from August 1999.  A thorough review of such records 
would be more important in making a definitive etiological 
statement than the fact that Dr. A. J. or Dr. J. K. were the 
veteran's treating physicians.  Therefore, more probative 
weight is to be given to the opinions of the February 1997 VA 
examiners, as well as the opinion of the independent medical 
examiner, who all commented that they had reviewed the 
veteran's records, than to the opinions by Dr. A. J., Dr. J. 
K., or the November 1993 VA examiner, who did not have access 
to the veteran's records.

The veteran contends that his current back disorders are 
related to back pain that he experienced during his first 
period of service, or in the alternative that it is related 
to a spinal tap that he underwent in service in December 
1983.  However, the veteran is not a physician and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The competent 
evidence, that is the medical evidence, does not show 
treatment for the veteran's back from the time he left 
service in December 1983 until April 1987, and it also shows 
that more probative weight was given to the etiological 
opinions of the physicians who reviewed the veteran's 
records.  

The evidence indicates that the veteran's isolated episode of 
back symptoms while on active duty were only acute and 
transitory and resulted in no chronic disability.  The 
evidence does not show a continuity of back symptomatology 
after service.  It was more than 3 years after leaving 
service that the veteran was seen for his back, or diagnosed 
with a back disorder.  The veteran has not adequately 
accounted for the lengthy time period for which there is no 
clinical documentation of a low back condition.  38 C.F.R. § 
3.303(b); Mense v. Derwinski, 1 Vet.App. 354 (1991).  

In conclusion, the evidence does not show that the veteran 
had arthritis of the low back within one year of leaving 
service such that he could be granted service connection on a 
presumptive basis.  Also, the evidence does not demonstrate 
that it is at least as likely as not that the veteran's 
current back disorders are the result of either lumbosacral 
strain or muscle spasm that the veteran incurred in service 
or a spinal tap which the veteran underwent shortly before 
leaving service in December 



1983.  Thus, the preponderance of the evidence is against a 
finding of service connection for a back disability.  
Accordingly, service connection is not available on a direct 
or presumptive basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a back disability. must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a back disability is denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

